[Cite as State v. Johnson, 2021-Ohio-1614.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio/City of Toledo                            Court of Appeals Nos. L-20-1164
                                                                              L-20-1165
        Appellee
                                                        Trial Court Nos. CRB-17-08262
v.                                                                       CRB 17-11859

Jamar J. Johnson                                        DECISION AND JUDGMENT

        Appellant                                       Decided: May 7, 2021

                                                 *****

        Autumn D. Adams, for appellant.

                                                 *****

        ZMUDA, P.J.

                                              I. Introduction

        {¶ 1} This consolidated matter is before the court on appeal of the judgment of the

Toledo Municipal Court, finding probation violations and ordering sentence enforced,

with credit for time already served. For the reasons that follow, we affirm.
                         II. Background and Procedural History

        {¶ 2} Appellant, Jamar Johnson, appeals his sentence in two cases, Toledo

Municipal Court case Nos. CRB-17-08262 and CRB-17-11859. On September 12, 2018,

in case No. CRB-17-08262, the trial court found appellant guilty of menacing in violation

of R.C. 2903.22(A), and sentenced appellant to 30 days in the Corrections Center of

Northwest Ohio (CCNO), with 30 days suspended, and placed appellant on active

probation for 18 months. Also on September 12, 2018, in case No. CRB-17-11859, the

trial court found appellant guilty of domestic violence in violation of R.C. 2919.25(C),

and sentenced appellant to 30 days in CCNO, with 30 days suspended, and placed

appellant on active probation for 18 months.

        {¶ 3} As part of the terms of appellant’s probation for each case, the trial court

ordered him to complete an alcohol/drug assessment and follow through with any

treatment recommendations. Additionally, in case No. CRB-17-11859, the trial court

ordered appellant to complete a batterer’s intervention program. Appellant filed a timely

appeal of the judgment.

        {¶ 4} In October 2018, while appellant was serving a sentence in CCNO on

another case, he was granted an emergency furlough as a result of admission to the

hospital and ordered to report back to the court and/or his probation officer after his

release.1 Appellant left the hospital and failed to check in with the court or report to his



1
    Appellant was serving sentences in case Nos. TRD-17-03192 and TRD-17-18511.



2.
probation officer at any time in the next six months. Appellant, furthermore, did not

complete a batterer’s intervention program and did not complete a drug/alcohol

assessment and any recommended treatment.

       {¶ 5} On February 13, 2019, summons issued in each case, advising appellant the

matters were scheduled for a probation violation hearing, requiring appellant to appear on

March 13, 2019. Appellant did not appear for hearing. On April 14, 2019, the court’s

warrant enforcement unit took appellant into custody, and appellant appeared before the

trial court the next day. The trial court continued the hearing on the probation violation,

pending resolution of his appeal of the underlying convictions.

       {¶ 6} On November 8, 2019, we affirmed the underlying convictions in State v.

Johnson, 6th Dist. Lucas No. L-18-1214, 2019-Ohio-4613.2 The trial court rescheduled

the matter for a hearing on the probation violations on November 26, 2019, with that

hearing again continued and delayed after appellant was arrested and taken into custody

for new charges.

       {¶ 7} On June 19, 2020, hearing was held via video from CCNO and appellant

was found to be in violation of the terms of his probation. Because appellant proceeded




2
 Appellant’s plea agreement also encompassed case No. TRD-17-18511, and the trial
court imposed a jail term of 180 days for appellant’s conviction for operating a motor
vehicle without a valid license in violation of R.C. 4510.12, and ordered the time to run
consecutively.




3.
without counsel, the trial court vacated its judgment and reset the matter for a new, in-

person hearing with counsel.

       {¶ 8} On July 16, 2020, appellant appeared for hearing with the public defender as

his appointed counsel. Appellant asked for another continuance, which the trial court

granted, rescheduling hearing for August 6, 2020. The trial court granted the public

defender’s motion to withdraw as counsel in the case, and appointed a new attorney to

represent appellant. Appellant then filed a pro se motion seeking recusal of the trial court

“pursuant to 28uscs445(a),” alleging bias, which the trial court denied.3

       {¶ 9} On August 6, 2020, no hearing was held, apparently based on the trial

court’s failure to connect via video while appellant was in custody at CCNO. The trial

court rescheduled the hearing for September 23, 2020, and entered an order to transport

appellant so that he could appear in-person.

       {¶ 10} On August 18, 2020, appellant filed “judicial notice,” indicating he would

call CCNO staff as witnesses for the probation violation hearing, and followed up with

subpoenas requiring testimony or documents of CCNO employees Dennis Sullivan, Beth

Miller, John Zimman, and Chris Kuckuck. The CCNO employees filed a motion to

quash or modify the subpoena, arguing in-person testimony would be duplicative,

considering the requested documentation of the medical furlough provided all




3
  Appellant followed up with a request for findings of fact and conclusions of law, which
the trial court also denied, noting a lack of any evidence, demonstrating bias.




4.
information sought to be adduced by appellant. The trial court denied the motion to

quash, but permitted the CCNO employees to appear at the hearing by video.

       {¶ 11} The trial court proceeded with the hearing on September 23, 2020.

Appellant appeared with his appointed counsel, but after learning his counsel had an

acquaintance with the trial court, he opted to represent himself.4 The trial court required

counsel to remain to answer any legal questions appellant might have.

       {¶ 12} At hearing, the trial court summarized the probation violation allegations as

(1) failure to pay restitution, (2) failure to complete the batterer’s intervention program,

(3) failure to complete an assessment, and (4) failure to report on time to the probation

officer. In spite of this information providing the pertinent issues for the hearing,

appellant questioned his CCNO witnesses regarding whether he “escaped” from the jail

while he was out on a medical furlough. Specifically, he asked the witnesses if he had

been instructed to report back to CCNO after his medical issues were resolved, and the

witnesses referred to the document—placed in the record—in which appellant

acknowledged he “must contact attorney and report to supervising probation officer or

the court upon release from Bryan Hospital per Lucas County Common Pleas.”



4
 Appellant argued at length with the trial court regarding a further continuance of
hearing, with the hope he could hire counsel. Appellant could provide no definitive
answer regarding how much time he needed, and after noting the numerous, prior
continuances and the length of time appellant sought to delay, the trial court denied the
continuance request. The trial court further noted that appointed counsel, who had
worked at the court years before, had no conflict that prevented him from representing
appellant.




5.
       {¶ 13} The trial court noted this failure to report after release from the hospital,

stating:

              On October 10th of 2018, there was an entry, not in either one of

       these cases. But an entry on another case TRD-17-18511, which is a case

       you’re serving time on. That said that you failed to report back after your

       medical furlough and a bench warrant was issued for your arrest. We sent

       the Warrant Enforcement Unit out to try to find you, at that time, and that –

              ***

              And that warrant was not executed until April 14, 2019. So I am

       going to make a finding that you did not report back, to the Court, from

       October 10, 2018, until October 14, 2019 [sic.] So there was a total of six-

       month time period where you did not report back, to the Court, as

       instructed by that emergency medical furlough paperwork.

              ***

              I have made the finding that you did not report back to the Court, in

       person, like you were supposed to, from October of 2018, when you were

       released on medical furlough, until our deputies brought you in to court, in

       custody, on April 14, 2019. I do know that you contacted the Court many,

       many, many, times during that time period. But you did not report back to

       the Court. You were not here. That is not relevant to the two probation

       violations that we’re here for today.




6.
       {¶ 14} The trial court proceeded as to allegations that appellant violated his

probation by failing to complete a batterer’s intervention program and by failing to

complete his assessment/treatment. While making a clear record that he left CCNO in

October for medical treatment and did not return to CCNO, appellant argued that he was

unable to complete the program or an assessment due to his incarceration in CCNO,

which did not offer a batterer’s intervention program and could not fully facilitate his

assessment and treatment. At the hearing, appellant confirmed he failed to complete

either condition of his probation, and the trial court entered its finding of a violation as to

each condition, as follows:

              The Court: Have you completed the Batterer’s Intervention

       Program, and have you completed an assessment and followed through on

       any treatment?

              Appellant: I have had an assessment here at CCNO. They don’t

       offer, due to the COVID or – I’m not sure of their programming. They

       don’t offer Batterer’s Intervention or anything. I’ve been incarcerated, and

       if not incarcerated, in the hospital to where it’s been almost impossible for

       me to – like I said, the lady said that she sent you the – she faxed you or

       your clerk the assessment paperwork that she done on me. So I’ve had the

       assessment done, but they don’t offer those classes. I took the only thing

       that they basically offer based on my assessment. They don’t offer that at

       CCNO.




7.
               The Court: Okay. That assessment was ordered on September 12th

        of 2018. It has not been completed yet. Have you done any Batterer’s –

        have you completed the Batterer’s Intervention Program?

               Appellant: I haven’t been – there is – there’s none been available,

        sir. There’s none at CCNO. How can I complete it?

               The Court: Okay. Again, that was ordered on September 12th of

        2018. You did not complete that.

               * * * Okay. The Probation Violation is found.

The trial court also ordered the sentences to be served consecutively, noting appellant’s

failure to report to his probation officer in the present cases, and his history of failing to

appear for court dates. Appellant was given credit for time served, in each case, of 20

days.

        {¶ 15} The trial court placed its finding in a judgment entry, as follows:

               For CRB-17-08262 * * * [o]n September 23, 2020, this court found

        a probation violation for failure to complete an assessment and treatment

        and the defendant’s sentence was ordered enforced as to the days. The

        defendant was sentenced to 30 days in [CCNO] and was given 20 days

        credit. The ten days are to be served consecutive to CRB-17-11859 and all

        other cases because defendant has a 16 page Toledo Municipal Court

        record, over $9000 in outstanding fines and costs, 227 lifetime failures to




8.
       appear in Toledo Municipal Court, failed to appear on this case 4 times and

       has made no effort to cooperate with the Court or probation.

              ***

              For CRB-17-11859 * * * [o]n September 23, 2020, this court found

       a probation violation for failure to engage in and complete an assessment

       and treatment, batterer’s intervention program and restitution and the

       defendant’s sentence was ordered enforced as to days. The defendant was

       sentenced to 30 days in [CCNO] and was given 20 days credit. The ten

       days are to be served consecutive to CRB-17-08262 and all other cases

       because defendant has a 16 page Toledo Municipal Court record, over

       $9000 in outstanding fines and costs, 227 lifetime failures to appear in

       Toledo Municipal Court, failed to appear on this case 4 times and has made

       no effort to cooperate with the Court or probation.

       {¶ 16} The trial court journalized its judgment entry on September 29, 2020.

Appellant filed a timely appeal of this judgment.

                               III. Assignments of Error

       {¶ 17} In challenging the trial court’s judgment, appellant raises the following as

error on appeal:

              I. The Trial Court abused its discretion in sentencing Appellant to

       consecutive sentences after only finding a sole violation of his probation.




9.
              II. The Trial Court’s sentence of incarceration for Appellant failing

       to complete his batterer’s intervention classes was an abuse of discretion

       because the Trial Court failed to take into consideration Appellant’s,

       through no fault of his own, inability to complete the classes.

                                       IV. Analysis

       {¶ 18} Appellant’s first assignment of error is based on the faulty premise that the

trial court found only a single violation, and therefore could not sentence appellant to

two, consecutive sentences in each of his cases. As evident in the record, the trial court

found that appellant failed to complete his assessment and treatment, a condition of

probation in case No. CRB-17-08262 and case No. CRB-17-11859, and the trial court

found that appellant failed to complete the batterer’s intervention program, a condition of

probation in case No. CRB-17-11859.

       {¶ 19} We review a trial court’s finding of a probation/community control

violation for an abuse of discretion. (Citation omitted.) State v. Pavlich, 6th Dist. Erie

No. E-10-011, 2011-Ohio-802, ¶ 24. Appellant’s challenge, however, misstates the

finding. His claim of a single violation is directly contradicted by the record.

Furthermore, appellant’s claim of hardship in completing his assessment, treatment, and

batterer’s intervention program was addressed by the trial court, and found to be

unpersuasive. Appellant failed to check in with his probation officer for six months, and

he only returned to court because the warrant enforcement officers took him into custody.




10.
         {¶ 20} Upon review of the record, which included appellant’s admission of the

facts supporting each violation, we find appellant’s first assignment of error not well-

taken.

         {¶ 21} In his second assignment of error, appellant argues that imposing the jail

terms, rather than a reserved jail sentence and community control, was contrary to the

purposes of misdemeanor sentencing and therefore an abuse of discretion. In support,

appellant reiterates argument regarding the difficulties in completing his batterer’s

intervention program due to his continuous incarceration and hospitalization.

         {¶ 22} We review a misdemeanor sentence for an abuse of discretion. (Citations

omitted.) State v. Perz, 173 Ohio App.3d 99, 2007-Ohio-3962, 877 N.E.2d 702, ¶ 26 (6th

Dist.). “A finding of abuse of discretion implies that the trial court’s conduct was

unreasonable, arbitrary, or unconscionable.” Perz at ¶ 26, citing Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

         {¶ 23} Here, again, the record contradicts appellant’s argument. Appellant was

neither incarcerated nor in the hospital for the six-month period after he left the hospital

while on a medical furlough. The principles of misdemeanor sentencing, moreover, are

“to protect the public from future crime by the offender and others and to punish the

offender.” R.C. 2929.21(A). In imposing sentence, the court must consider factors that

include “the need for changing the offender's behavior” and “rehabilitating the offender.”

Id.




11.
       {¶ 24} In revoking probation, the trial court noted—among other behaviors—

appellant’s failure to check in with the court or his probation officer for six months, his

new offenses, and his habitual failure to appear for court dates. Appellant does not

address these behaviors in arguing a jail sentence was improper, arguing—instead—the

impact of the COVID-19 restrictions, generally.

       {¶ 25} Upon consideration of the record, we find no abuse of discretion in

imposing a jail sentence in each case. Appellant’s second assignment of error,

accordingly, is not well-taken.

                                        {¶ 26} Conclusion

       {¶ 27} For the forgoing reasons, we affirm the judgment of the Toledo Municipal

Court. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Christine E. Mayle, J.                          _______________________________
                                                             JUDGE
Gene A. Zmuda, P.J.
                                                _______________________________
Myron C. Duhart, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




12.